Appeal from a judgment of the Monroe County Court (Elma A. Bellini, J.), rendered November 29, 2001. The judgment convicted defendant, upon a jury verdict, of assault in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of two counts of assault in the second degree (Penal Law § 120.05 [2], [7]). We reject the contention of defendant that County Court erred in keeping him shackled during trial. The court’s articulated concern with the level of security in the courtroom, based on defendant’s prior conduct, was sufficient to justify shackling defendant (see People v Rouse, 79 NY2d 934, 935 [1992]). Because defendant did not request *1104an instruction regarding his restraints, the court was not obligated to instruct the jury to disregard them (see id.). The sentence is not unduly harsh or severe. Present—Pigott, Jr., PJ., Pine, Scudder, Martoche and Lawton, JJ.